WALKER, J.
The statement of Mr. Rhodes, one of the persons summoned as a juror, that “he would convict on circumstantial evidence, but would not hang-on it,” showed that he did not possess one of the qualifications required of a juror in a capital case; and the court committed no error in excusing him and refusing to put his name on the list from which a jury for the trial of the case was to be selected. — Code, § 7278; Jackson v. State, 74 Ala. 26; Griffin v. State, 90 Ala. 596, 8 South. 670; Parker v. State, 7 Ala. App. 9, 60 South. 995.
The written charge refused to the defendant was properly refused because of its failure to predicate the defendant’s freedom from fault in bringing on the difficulty. There was evidence tending to prove that he was not free from fault in this respect.
No error is found in the record.
Affirmed.